DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/374,914 filed 04/04/2019, Amendment filed 05/02/2022 and Telephone Interview on 05/17/2022.
Claims 1-20 remain pending in the Application. Claims 10-20 have been withdrawn previously, therefore claims 1-9 are under consideration at this time.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 05/02/2022, with respect to claims 1-9 have been fully considered and are persuasive.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Steve Cha (Registration No. 44,069) on 05/02/2022.
The application has been amended as follows: 

To Claims
	Cancel claims 10-20.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or fairly suggest specific arrangements of elements in the manner recited in the instant claims, such as: a touchscreen display including a first portion exposed through or mounted on at least part of the first plate, and a second portion extending from the first portion and bendable into the space such that the second portion is positioned or positionable between the first portion and the second plate; …  a first shielding layer interposed between the conductive coil and at least part of the first portion of the touchscreen display; and a second shielding layer interposed between the second plate and at least part of the second portion of the touchscreen display among all limitations of claim 1 as currently written.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Reeves et al. (US Patent Application Publication 20150277496) discloses A foldable electronic display comprising first and second display panels. Each said display panel has opposed viewing and back sides and a curved edge between said viewing and back sides (Abstract), wherein flexible PCB also may bear a conductive loop 432 around the border of the device for inductive charging of battery 430. A storage device may also be carried on the flexible PCB. A thin back cover 434 may be used to provide a protective layer as described above, which may protect against impact or be waterproof. Optionally a magnetic strip may be mounted along an edge of the substrate (paragraph [0080], but lacks a touchscreen display including a first portion exposed through or mounted on at least part of the first plate, and a second portion extending from the first portion and bendable into the space such that the second portion is positioned or positionable between the first portion and the second plate; …  a first shielding layer interposed between the conductive coil and at least part of the first portion of the touchscreen display; and a second shielding layer interposed between the second plate and at least part of the second portion of the touchscreen display among all limitations of claim 1 as currently written. The prior art Hiroki et al. (US Patent Application Publication 20150261254) discloses an electronic device having a novel structure that can have various forms (Abstract), including a flexible touchscreen in which a substrate provided with a touch input sensor is a film substrate is preferably used (paragraph [0016]), and wherein an electronic device including: a first buffer layer over a holding structure body having a curved portion, a protective film having a curved portion over the first buffer layer, a display portion having a curved portion over the protective film having the curved portion, a second buffer layer over the display portion having the curved portion, and a touch input portion having a curved portion over the second buffer layer (paragraph [0019]), but lacks a touchscreen display including a first portion exposed through or mounted on at least part of the first plate, and a second portion extending from the first portion and bendable into the space such that the second portion is positioned or positionable between the first portion and the second plate; …  a first shielding layer interposed between the conductive coil and at least part of the first portion of the touchscreen display; and a second shielding layer interposed between the second plate and at least part of the second portion of the touchscreen display among all limitations of claim 1 as currently written.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
05/20/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851